Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/19/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims 3 and 13 have overcome each 112b rejection towards those claims set forth in the Non-Final Office Action mailed 6/4/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the driving module comprises a clamping hook” followed by “the number of clamping hooks is two.” Claim 4 recites a clamping hook, so it is unclear where the two clamping hooks recited afterwards come from.
Claim 5 recites the limitation “a second sensor.” There is insufficient antecedent basis for this limitation in the claim as a first sensor is not recited. Claim 5 also recites “ the connecting arm 320” and “injection module 300.” It is unclear as to what “320” and “300” refer.
Claims 6 recite the limitation “the connecting arm is two.” However, it is unclear what the limitation of “two” refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20150101490).
Regarding claim 1,  Zhang discloses a brewing device, comprising: a base ([0017] carrier unit 11); a capsule holder, the capsule holder being provided on the base ([0020] capsule-carrying portion 320); an injection module, the injection module being movably connected with the base and able to get close to or away from the capsule holder along a preset direction ([0025] brewing mechanism 14 on pivot seat 5, able to move to or away from capsule 10 in capsule supporting region, Fig. 2); a sliding rail ([0024] dispensing frame 4), the sliding rail having one end thereof carried on the capsule holder and the other end thereof rotatably mounted on the capsule holder ([0022] dispensing frame 4 mounted on sliding seat 3, [0024] Fig. 5 one end of side rods 41 at capsule 10 and the other connected to pivot pin 416 for pivoting); and a driving module ([0027] opening/closing mechanism 6), the driving module being configured to drive the sliding rail to rotate when the injection module is getting away from the capsule holder along the preset direction, so that one end of the sliding rail carried on the capsule holder gets away from the capsule holder ([0027, 0043] opening/closing mechanism 6 to engage/disengage pivot seat 5 to carrier unit 11, engaging both the dispensing frame 4 and sliding seat 3); wherein the sliding rail comprises a guide part and a bent part ([0022] dispensing frame 4 with side rods 41 and [0023] two opposite ends connected to pivot pin 416 being bent shown in Fig. 5), and one end, proximate to the injection module, of the capsule holder is provided with an accommodating cavity ([0038] capsule-supporting region 431 of frame 4); and the other end of the sliding guide part extends in a direction away from the accommodating cavity ([0023] two opposite ends connected to pivot pin 416, Fig. 5 opposite end connected to pivot pins being bent, directed away from capsule-supporting region 431); one end of the bent part is connected with one end, distal to the accommodating cavity, of the sliding guide part, the other end of the bent part extends towards a bottom of the base (Fig. 5 bent portion accommodating pivot pin 416, one end pointed towards the bottom of the base, the other end connecting to side rod 41), and the bent part is rotatably mounted on the capsule holder ([0020, 0023] pivot pin 416 extends through one of the inner guide holes 328 and the corresponding outer guide hole 315, connected to capsule-carrying portion 320 rotatably, Fig. 1), and the bent part has a certain inclination angle relative to the sliding guide part (Fig. 5 bent portion accommodating pivot pin 416 shown at an angle to the connecting to side rod 41).
Regarding claim 2, Zhang discloses the brewing device according to claim 1, the sliding rail is U-shaped (Fig. 5 the dispensing frame 4 , with the two ends of frame 4 being bent, proximate to brewing device 14).
Regarding claim 4, Zhang discloses the brewing device according to claim 1 wherein the driving module comprises a clamping hook ([0025] control member 523, having a part projecting downwards) and a clamping strip ([0025] control member 523, having a hook end); the number of clamping hook is two, two clamping hooks are set relative to each other ([0025] two control member 523), the clamping hook comprises a connecting part and a hooking part, one end of the connecting part is connected with the sliding rail (Fig. 10 control member 523 is connected to the frame 4), the other end of the connecting part extends towards the injection module (Fig. 10 control member 523, other end pointing towards frame 52 having brewing mechanism 14), the hooking part is provided at one end, distal to the sliding rail, of the connecting part ([0025] control member 523, having a hook end), the clamping strip is provided on the injection module and positioned between the hooking part and the sliding rail (Fig. 10 control member 523 between injection module and hooking part), and the clamping strip and the clamping hook abut against each other when the injection module is getting away from the capsule holder along the preset direction for driving the sliding rail to rotate (Fig. 10 control member 523, hook end and straight end abut against each other); Wherein the distance between the two hooking parts become smaller in a direction from the hooking part to the sliding rail (Fig. 1 hook end of control member 523 projecting inward, and distance between the two hooking parts become smaller) alternatively, the clamping hook comprises a connecting part and a hooking part, one end of the connecting part is connected with the injection module, the other end of the connecting part extends towards the sliding rail, the hooking part is provided at one end, distal to the injection module, of the connecting part, the clamping strip is provided on the sliding rail and positioned between the hooking part and the injection module, and the clamping strip and the clamping hook abut against each other when the injection module is getting away from the capsule holder along the preset direction for driving the sliding rail to rotate wherein the distance between the two hooking parts become smaller in a direction from the hooking part to the sliding rail.
Regarding claim 18, Zhang discloses A beverage machine, comprising a brewing device and a housing, wherein the brewing device comprises: a base ([0017] carrier unit 11); a capsule holder, the capsule holder being provided on the base ([0020] capsule-carrying portion 320); an injection module, the injection module being movably connected with the base and able to get close to or away from the capsule holder along a preset direction ([0025] brewing mechanism 14 on pivot seat 5, able to move to or away from capsule 10 in capsule supporting region, Fig. 2); a sliding rail ([0024] dispensing frame 4), the sliding rail having one end thereof carried on the capsule holder and the other end thereof rotatably mounted on the capsule holder ([0022] dispensing frame 4 mounted on sliding seat 3, [0024] Fig. 5 one end of side rods 41 at capsule 10 and the other connected to pivot pin 416 for pivoting); and a driving module ([0027] opening/closing mechanism 6), the driving module being configured to drive the sliding rail to rotate when the injection module is getting away from the capsule holder along the preset direction, so that one end of the sliding rail carried on the capsule holder gets away from the capsule holder ([0027, 0043] opening/closing mechanism 6 to engage/disengage pivot seat 5 to carrier unit 11, engaging both the dispensing frame 4 and sliding seat 3) wherein the sliding rail comprises a guide part and a bent part ([0022] dispensing frame 4 with side rods 41 and [0023] two opposite ends connected to pivot pin 416 being bent shown in Fig. 5), and one end, proximate to the injection module, of the capsule holder is provided with an accommodating cavity ([0038] capsule-supporting region 431 of frame 4); and the other end of the sliding guide part extends in a direction away from the accommodating cavity ([0023] two opposite ends connected to pivot pin 416, Fig. 5 opposite end connected to pivot pins being bent, directed away from capsule-supporting region 431); one end of the bent part is connected with one end, distal to the accommodating cavity, of the sliding guide part, the other end of the bent part extends towards a bottom of the base (Fig. 5 bent portion accommodating pivot pin 416, one end pointed towards the bottom of the base, the other end connecting to side rod 41), and the bent part is rotatably mounted on the capsule holder ([0020, 0023] pivot pin 416 extends through one of the inner guide holes 328 and the corresponding outer guide hole 315, connected to capsule-carrying portion 320 rotatably, Fig. 1), and the bent part has a certain inclination angle relative to the sliding guide part (Fig. 5 bent portion accommodating pivot pin 416 shown at an angle to the connecting to side rod 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) as applied to claim 1 above, and further in view of Guo (US 9554666).
Regarding claim 3, Zhang and Guo teach the brewing device according to claim 2, and Zhang teaches wherein the sliding guide part of the sliding rail is U-shaped, the U-shaped structure of the sliding guide part is disposed around the edge of the accommodating cavity, both ends of the U-shaped structure extend in a direction away from the accommodating cavity (Fig. 5 the dispensing frame 4 , with the two ends of frame 4 being bent, proximate to brewing device 14); but is silent on the number of bent parts is two, two bent parts are respectively connected with two ends of the sliding guide part distal to the accommodating cavity, and each of the two bent parts is rotatably mounted on the capsule holder.
However, Guo teach the number of bent parts is two, two bent parts are respectively connected with two ends of the sliding guide part distal to the accommodating cavity (Col. 1 lines 65-67, Col. 2 lines 1-3 sliding blocks 3 and 3.1, with sliding hooks Fig. 1 shown having a bent part), and each of the two bent parts is rotatably mounted on the capsule holder (Col. 4 lines 14-25 upper cover rotated, with the sliding blocks moved).
Zhang and Guo are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Zhang to incorporate the teachings of Guo to have two bent parts on the sliding guides, so that the bent parts are rotatably mounted on the capsule holder in order to simplify the structure of the brewing mechanism for high safety and reliability of performance so that the capsule can fall into a receiving section without having too many assemblies for the mechanism (Guo Col. 1 lines 30-45).

Claims 5-7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) as applied to claims 1 and 18 above, and further in view of Guo (US 9554666) and Li (CN 109998377) with citations made to attached machine translations.
Regarding claim 5, Zhang teaches the brewing device according to claim 4, in the case where one end of the connecting part is connected with the sliding rail, the clamping strip is provided on the connecting arm; in the case where one end of the connecting part is connected with the injection module, the end of the connecting part is connected with the connecting arm (Fig. 1 and 6 connecting plate 622 connected to the sliding rail, on the connecting arm being cover frame 51) but is silent on wherein the injection module comprises an injection component and a connecting arm, one end of the connecting arm is fixedly connected with the injection component, and the other end of the connecting arm is rotatably mounted on the base, a second sensor is fixed to the base and corresponds to the position of the connecting arm, serving to abut against the connecting arm 320 of the injection module 300 and get triggered during rotation of the injection module 300 in a direction away from the capsule holder.
However, Guo teaches wherein the injection module comprises an injection component and a connecting arm (Col. 3 lines 30-35 inlet piercing needle 9 connected with an inlet of a coffee machine), one end of the connecting arm is fixedly connected with the injection component (Col. 3 lines 30-35 inlet piercing needle 9 connected with an inlet of a coffee machine), and the other end of the connecting arm is rotatably mounted on the base (Fig. 1 piercing needle 9, connected to arm, being the upper cover assembly 2, that is rotatably attached to base 16).
It would have been obvious to have modified Zhang to incorporate the teachings of Guo to have an injection component with a connecting arm, that is connected to the injection component and the base in order to provide a brewing assembly that is of a simple structure having convenient operation for puncturing the capsule place (Guo Col. 1 lines 35-45).
Li teaches a second sensor is fixed to the base and corresponds to the position of the connecting arm ([0038] second sensor at a second position), serving to abut against the connecting arm of the injection module and get triggered during rotation of the injection module in a direction away from the capsule holder ([0147] second sensor, to find a distance/movement).
It would have been obvious to have modified Zhang and Guo to incorporate the teachings of Li to have a second sensor to detect movement in order to control fluid flow  and the amount of fluid a container can hold (Li [0008]).
Regarding claim 6, Zhang, Guo, and Li teach the brewing device according to claim 5, and Zhang teaches wherein the connecting arm is two, the two connecting arms are respectively arranged on two sides of the injection component (two locking plates 621 on the sides of the brewing device 14); and the driving module comprises two sets of the clamping hook and the clamping strip (Fig. 5 clamping plates 662 with clamping groove 663, connecting with the plate 662).
Regarding claims 7 and 19, Zhang, Guo, and Li teach the brewing device according to claim 6 and Zhang teaches the brewing machine according to claim 18, and Zhang teaches wherein the sliding rail comprises a U-shaped sliding guide part and two bent parts, and one end, proximate to the injection module, of the capsule holder is provided with an accommodating cavity (Fig. 5 the dispensing frame 4 , with the two ends of frame 4 being bent, proximate to brewing device 14); the U-shaped structure of the sliding guide part is carried on the capsule holder and disposed around the edge of the accommodating cavity, both ends of the U-shaped structure extend in a direction away from the accommodating cavity ([0031] Fig. 1 dispensing frame 4 around the edge of capsule support region 431, away from the cavity); but is silent on the two bent parts are respectively connected with two ends of the sliding guide part distal to the accommodating cavity, an end of each of the two bent parts extends towards a bottom of the base, and each of the two bent parts is rotatably mounted on the capsule holder.
However, Guo teaches the two bent parts are respectively connected with two ends of the sliding guide part distal to the accommodating cavity (Col. 1 lines 65-67, Col. 2 lines 1-3 sliding blocks 3 and 3.1, with sliding hooks Fig. 1 shown having a bent part), an end of each of the two bent parts extends towards a bottom of the base, and each of the two bent parts is rotatably mounted on the capsule holder (Col. 4 lines 14-25 upper cover rotated, with the sliding blocks moved).
It would have been obvious to have modified Zhang and Li to incorporate the teachings of Guo to have two bent parts on the sliding guides, so that the bent parts are rotatably mounted on the capsule holder in order to simplify the structure of the brewing mechanism for high safety and reliability of performance so that the capsule can fall into a receiving section without having too many assemblies for the mechanism (Guo Col. 1 lines 30-45).
Regarding claim 20, Zhang, Guo, and Li teach the brewing machine according to claim 19, and Zhang teaches the two connecting arms are respectively fixedly connected with two sides of the injection component, and an end of each of the two connecting arms is rotatably mounted on the base (two locking plates 621 on the sides of the brewing device 14, shown to be rotatably mounted to the base Fig. 6); but is silent on the injection module comprises an injection component and two connecting arms
Guo teaches wherein the injection module comprises an injection component and two connecting arms (Col. 3 lines 30-35 inlet piercing needle 9 connected with an inlet of a coffee machine).
Zhang, Guo, and Li discloses the claimed invention except for the brewing device comprises two driving modules, each of the two driving modules comprises a clamping hook and a clamping strip, one of the clamping hook and the clamping strip is provided on the sliding guide part, the other of the clamping hook and the clamping strip is provided on the connecting arm; or each of the two driving modules comprises a first magnetic piece and a second magnetic piece, the first magnetic piece is provided on the connecting arm, the second magnetic piece is provided on the sliding guide part and corresponds to the first magnetic piece. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have multiple driving modules of the same design of the one driving module claimed before, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) as applied to claim 1 above, and further in view of Piras (US 20180110358).
Regarding claim 8, Zhang teaches The brewing device according to claim 1, but is silent on wherein the driving module comprises: a first magnetic piece, provided on the injection module; and a second magnetic piece, provided on the sliding rail and corresponds to the first magnetic piece; wherein the first magnetic piece and the second magnetic piece are attracted to each other when the injection module is getting away from the capsule holder along the preset direction for driving the sliding rail to rotate.
However, Piras teaches a first magnetic piece, provided on the injection module ([0117]plurality of magnetic elements 47); and a second magnetic piece, provided on the sliding rail and corresponds to the first magnetic piece ([0117] corresponding ferromagnetic elements 51); wherein the first magnetic piece and the second magnetic piece are attracted to each other when the injection module is getting away from the capsule holder along the preset direction for driving the sliding rail to rotate ([0114] first and second magnetic elements are joined to keep front semi shell and rear semi shell joined).
Zhang and Piras are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Zhang to incorporate the teachings of Piras to have first and second magnetic members to attract to each other in order to provide an automated method to insert cartridges into the extraction chamber, using magnets to be releasable attachments for the shells of the device (Piras [0020, 0035]).
Regarding claim 9, Zhang and Piras teach the brewing device according to claim 8, but is Zhang is silent on one of the first magnetic piece and the second magnetic piece is an electromagnet, the other of the first magnetic piece and the second magnetic piece is a magnetic plate, and the magnetic plate is a magnetic material; alternatively, one of the first magnetic piece and the second magnetic piece is an electromagnet, and the other of the first magnetic piece and the second magnetic piece is a magnet.
However, Piras teaches one of the first magnetic piece and the second magnetic piece is an electromagnet ([0115] magnetic elements being electromagnets), the other of the first magnetic piece and the second magnetic piece is a magnetic plate ([0117] corresponding ferromagnetic elements 51), and the magnetic plate is a magnetic material ([0117] corresponding ferromagnetic elements 51); alternatively, both the first magnetic piece and the second magnetic piece are electromagnets ([0115] magnetic elements being electromagnets); alternatively, one of the first magnetic piece and the second magnetic piece is an electromagnet ([0115] magnetic elements being electromagnets), and the other of the first magnetic piece and the second magnetic piece is a magnet ([0117] corresponding ferromagnetic elements 51).
It would have been obvious to have modified Zhang to incorporate the teachings of Piras to have first and second magnetic, one being an electromagnet and the other being another magnet in order to provide an automated method to insert cartridges into the extraction chamber, using magnets to be releasable attachments for the shells of the device (Piras [0020, 0035]).
Regarding claim 10, Zhang and Piras teach the brewing device according to claim 8, but is silent on one of the first magnetic piece and the second magnetic piece is a magnet, the other of the first magnetic piece and the second magnetic piece is a magnetic plate, and the magnetic plate is a magnetic material; alternatively, both the first magnetic piece and the second magnetic piece are magnets.
Piras teaches one of the first magnetic piece and the second magnetic piece is a magnet ([0115] magnetic elements being electromagnets), the other of the first magnetic piece and the second magnetic piece is a magnetic plate, and the magnetic plate is a magnetic material ([0117] corresponding ferromagnetic elements 51); alternatively, both the first magnetic piece and the second magnetic piece are magnets ([0114]  first and the second magnetic elements).
It would have been obvious to have modified Zhang to incorporate the teachings of Piras to have first and second magnetic elements be magnets in order to provide an automated method to insert cartridges into the extraction chamber, using magnets to be releasable attachments for the shells of the device (Piras [0020, 0035]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) as applied to claim 1 above, and further in view of Piras (US 20180110358) and Guo (US 9554666).
Regarding claim 11, Zhang and Piras teach the brewing device according to claim 10, and Zhang teaches further comprising a limiting module, the limiting module comprises a first limiting part and a second limiting part ([0019] a slide guide slot 314 and limiting slots 211 on base), wherein the first limiting part is provided on the sliding rail ([0019] a slide guide slot 314 on sliding seat 3), and the second limiting part is provided on the base ([0019] limiting slots 211 on base); the first limiting part and the second limiting part abut against each other when the sliding rail rotates by a set angular displacement away from the capsule holder for preventing the sliding rail from rotating along with the injection component ([0019] limiting slots limit the sliding path of sliding seat 3) but is silent on wherein the first limiting part is a limiting column and the second limiting part is a limiting plate.
However, Guo teaches the first limiting part is a limiting column (Col. 3 lines 38-45 sliding blocks 3 and 3.1 and the second limiting part is a limiting plate (Col. 3 lines 38-45 fixing sheet 5 and 5.1). 
It would have been obvious to have modified Zhang and Piras to incorporate the teachings of Guo to have a limiting column and limiting plate in order to facilitate the rotation of a cover assembly as the capsule falls into a receiving section (Guo Col. 3 lines 38-45).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) as applied to claim 1 above, and further in view of Piras (US 20180110358) and Mackey (US 20160109165).
Regarding claim 15, Zhang teaches the brewing device according to claim 1, but is silent on wherein the driving module comprises a motor, and an output shaft of the motor is connected with the sliding rail, the driving module further comprises a first gear and a second gear, wherein the first gear is fixedly connected with the output end of the motor, and the second gear is coaxially sleeved on the pin shaft of the sliding rail.
However, Piras teaches wherein the driving module comprises a motor ([0136] drive member 36 being a motor), and an output shaft of the motor is connected with the sliding rail ([0136] drive member moves slider 20).
It would have been obvious to have modified Zhang to incorporate the teachings of Piras to have a drive motor connected to the sliding rail in order to move the cartridge from a cartridge loading position to a cartridge expulsion position (Piras [0036]).
Mackey teaches the driving module further comprises a first gear and a second gear ([0074] worm gear of motor drive 37 and rotatable sleeve 35), wherein the first gear is fixedly connected with the output end of the motor (([0074] worm gear of motor drive 37), and the second gear is coaxially sleeved on the pin shaft of the sliding rail ([0075] rotatable sleeve 35 on piston 36).
Zhang, Piras, and Mackey are considered to be analogous to the claimed invention because they are in the same field of beverage devices. It would have been obvious to have modified Zhang and Piras to incorporate the teachings of Mackey to have first and second gears, one on the motor and one on a shaft in order to facilitate the downward movement that can cause the piercing of the inlet and the outlet of the lower compartment (Mackey [0075]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) and Piras (US 20180110358) as applied to claim 8 above, and further in view of Guo (US 9554666).
Regarding claim 12, Zhang and Piras teach the brewing device according to claim 8, but Zhang is silent on wherein the injection module comprises an injection component and a connecting arm, one end of the connecting arm is fixedly connected with the injection component, and the other end of the connecting arm is rotatably mounted on the base; the first magnetic piece is provided on the connecting arm.
However, Guo teaches wherein the injection module comprises an injection component and a connecting arm (Col. 3 lines 30-35 inlet piercing needle 9 connected with an inlet of a coffee machine), one end of the connecting arm is fixedly connected with the injection component (Col. 3 lines 30-35 inlet piercing needle 9 connected with an inlet of a coffee machine), and the other end of the connecting arm is rotatably mounted on the base (Fig. 1 piercing needle 9, connected to arm, being the upper cover assembly 2, that is rotatably attached to base 16).
It would have been obvious to have modified Zhang to incorporate the teachings of Guo to have an injection component with a connecting arm, that is connected to the injection component and the base in order to provide a brewing assembly that is of a simple structure having convenient operation for puncturing the capsule place (Guo Col. 1 lines 35-45).
Piras teaches the first magnetic piece is provided on the connecting arm ([0117] releasable attachment members 50).
It would have been obvious to have modified Zhang and Guo to incorporate the teachings of Piras to have the first magnetic piece be provided on the connecting arm in order to provide an automated method to insert cartridges into the extraction chamber, using magnets to be releasable attachments for the shells of the device (Piras [0020, 0035]).
Regarding claim 13, Zhang, Guo, and Piras teach the brewing device according to claim 12, and Zhang teaches wherein the number of connecting arm is two, two connecting arms are respectively arranged on two sides of the injection component (two locking plates 621 on the sides of the brewing device 14); but is silent on the driving module comprises two sets of the first magnetic piece and the second magnetic piece.
However Piras teaches the driving module comprises two sets of the first magnetic piece and the second magnetic piece ([0117] plurality of magnetic elements 47 with corresponding magnetic elements 51).
It would have been obvious to have modified Zhang and Guo to incorporate the teachings of Piras to have two sets of the first magnetic piece and the second magnetic piece in order to provide an automated method to insert cartridges into the extraction chamber, using magnets to be releasable attachments for the shells of the device (Piras [0020, 0035]).
Regarding claim 14,  Zhang, Piras, and Guo teach the brewing device according to claim 13,and Zhang teaches wherein the sliding rail comprises a U-shaped sliding guide part and two bent parts, and one end, proximate to the injection module, of the capsule holder is provided with an accommodating cavity (Fig. 5 the dispensing frame 4, with the two ends of frame 4 being bent, proximate to brewing device 14); the U-shaped structure of the sliding guide part is carried on the capsule holder and disposed around the edge of the accommodating cavity, both ends of the U-shaped structure extend in a direction away from the accommodating cavity ([0031] Fig. 1 dispensing frame 4 around the edge of capsule support region 431, away from the cavity); but is silent on the two bent parts are respectively connected with two ends of the sliding guide part distal to the accommodating cavity, an end of each of the two bent parts extends towards a bottom of the base, and each of the two bent parts is rotatably mounted on the capsule holder.
However, Guo teaches the two bent parts are respectively connected with two ends of the sliding guide part distal to the accommodating cavity (Col. 1 lines 65-67, Col. 2 lines 1-3 sliding blocks 3 and 3.1, with sliding hooks Fig. 1 shown having a bent part), an end of each of the two bent parts extends towards a bottom of the base, and each of the two bent parts is rotatably mounted on the capsule holder (Col. 4 lines 14-25 upper cover rotated, with the sliding blocks moved).
It would have been obvious to have modified Zhang and Piras to incorporate the teachings of Guo to have two bent parts on the sliding guides, so that the bent parts are rotatably mounted on the capsule holder in order to simplify the structure of the brewing mechanism for high safety and reliability of performance so that the capsule can fall into a receiving section without having too many assemblies for the mechanism (Guo Col. 1 lines 30-45).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20150101490) as applied to claim 1 above, and further in view of Mackey (US 20160109165) and Li (CN 109998377) with citations made to attached machine translations.
Regarding claim 16, Zhang teaches the brewing device according to claim 1, and the injection module is rotatably mounted on the base (Fig. brewing mechanism 14 rotatably mounted to seat 2) but is silent on further comprising a power module, wherein the power module comprises a first link, a second link and a rotation mechanism, wherein a first sensor is fixed to the base and corresponds to the position of the second link; in the case where the injection module moves to the brewing working position, the second link moves to abut against the first sensor and triggers the first sensor.
However, Mackey teaches further comprising a power module ([0041] power supply 53), wherein the power module comprises a first link, a second link and a rotation mechanism ([0041] power supply for mechanical linkages and or actuators and other necessary components, [0060] mix drive 64 for rotating) one end of the first link is rotatably mounted on the injection module (Fig. 5 power supply 53, connected to cartridge holder 3 that causes piercing), the other end of the first link is rotatably connected with the second link ([0074] rotatable sleeve 35, for rotation relative to cartridge 4, connected to power supply 35), and an output end of the rotation mechanism is connected with the second link and configured to drive the second link to rotate ([0074] rotate the rotatable sleeve 35). 
It would have been obvious to have modified Zhang to incorporate the teachings of Mackey to have a power supply with a first link, second link, and a rotation mechanism in order to power the beverage device to control components necessary to perform desired input/output or other functions (Mackey [0041]).
Li teaches wherein a first sensor is fixed to the base and corresponds to the position of the second link ([0147] first sensor being attached at the lateral wall first position of the container is obtained); in the case where the injection module moves to the brewing working position, the second link moves to abut against the first sensor and triggers the first sensor ([0147] first sensor, to find a distance/movement).
It would have been obvious to have modified Zhang and Mackey to incorporate the teachings of Li to have a first sensor to detect movement in order to control fluid flow  and the amount of fluid a container can hold (Li [0008]).
Regarding claim 17, Zhang, Li, and Mackey teach the brewing device according to claim 16, but Zhang and Li are silent on wherein the power module further comprises: a worm gear, coaxially and fixedly connected with a worm gear shaft rotatably mounted on the base; and a worm, matched with the worm gear and connected with the output end of the rotation mechanism;
However, Mackey teaches a worm gear ([0074] worm gear), coaxially and fixedly connected with a worm gear shaft rotatably mounted on the base ([0074] worm gear of motor 37); and a worm, matched with the worm gear and connected with the output end of the rotation mechanism (Fig. 21 match worm); wherein the second link is sleeved on and fixed with the worm gear shaft ([0074] rotatable sleeve 35, for rotation relative to cartridge 4, connected to power supply 35).
It would have been obvious to have modified Zhang and Li to incorporate the teachings of Mackey to have a worm gear and a worm rotatably mounted on a base in order to be able to move the cartridge downward or upward according to desire direction (Mackey [0074]).

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments towards claim 1,  Guo does not teach the bent part of claim 1 and the bent part referred to in Guo is different than the application’s bent part, the previously cited reference Zhang teaches the bent part as amended.
Regarding the applicant’s arguments that claims 2-17, the rejections stand as the rejection towards claim 1 is described above.
Regarding the applicant’s arguments that claim 18, the rejections stand as the rejection towards claim 1 is described above.
Regarding the applicant’s arguments that claims 19-20, the rejections stand as the rejection towards claim 1 is described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761